Citation Nr: 1812026	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for acne, also claimed as a skin disorder with scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Nashville, Tennessee VA Regional Office (RO), which denied the claim for service connection for acne.

In November 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

This matter was remanded by the Board in April 2014 and September 2016 to the Agency of Original Jurisdiction (AOJ).  As the requested medical examination was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Acne, also claimed as a skin disorder with scars, was noted on entry into service.  

2.  To the extent that there was an increase in severity of acne, also claimed as a skin disorder with scars, during service, specific, clear, and unmistakable evidence reflects that the increase was due to the natural progress of the disease.


CONCLUSION OF LAW

Preexisting acne, also claimed as a skin disorder with scars, noted on entrance examination was not aggravated by service.  38 U.S.C. §§ 1101, 1110, 1111, 1131, 1153 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that had he not had to shave all the time and deal with intense heat, sweat, lack of hygiene and abrasive detergent in service, his preexisting acne would not have become persistently worse in service.  See November 2012 hearing testimony and December 2017 Written Brief Presentation.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.

Acne was clearly noted on the April 1974 service entrance examination.  The Board notes that a preexisting disorder need not be symptomatic at entry, only noted by the examiner.  See Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  As such, the presumption of soundness with regard to acne does not apply.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b).  

The remaining question is whether the preexisting acne was aggravated during, or as a result of, service.

Aggravation is presumed under 38 U.S.C. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (b).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).

The service treatment records reflect numerous instances where medical personnel treated the Veteran for a skin condition.  See, e.g., service treatment records from September 1974, January 1975, February 1975, April 1975, May 1975, July 1975, November 1975, and March 1976.  Additionally, the Veteran has submitted evidence which reflects that he currently has acne.  See, e.g., July 2010 VA treatment note; see also pictures submitted by Veteran at November 2012 Board hearing.  In light of this evidence, the Board remanded this matter for a VA examination with medical opinion regarding the potential aggravation of a preexisting acne condition by active duty service.

In the June 2014 VA examination, the examiner opined that the Veteran's preexisting acne condition was not aggravated beyond its natural progression by his service.  The examiner stated that the Veteran was noted to have severe acne on admission to military service with scarring noted on his back, shoulders and chest with some active disease.  The Veteran then had treatment for acne flares while on active duty while out in the field in heat or when sweating.  His discharge exam reported acne scars with no active disease noted with the notation "healed acne vulgaris."  A different post-service examination for entry into the reserves also noted healed mild acne.  Therefore, the examiner opined that the acne was not aggravated beyond its natural progression while on active duty and in fact his treatment over the years while on active duty with antibiotics and other medications appears to have healed the active acne that was noted when he was admitted to active duty.

In August 2014, the Veteran submitted a lay statement with additional argument.  The Veteran stated that going into the fields, field packs, exposure to heat, sweating, and at times lack of bathing worsened his acne.  He stated the chemicals used in laundry also worsened the acne.  He stated that any benefit from the medications provided for him was short term and his acne continued to worsen.

In December 2014, a skin diseases disability benefits questionnaire (DBQ) was submitted which stated that the Veteran suffered acne in the military which worsened and led to scarring.  The accompanying treatment note indicates that the Veteran went to visit this doctor for a checkup in November 2014.  

In light of the conflicting evidence of record so stated, the Board remanded the matter again in September 2016 for an additional VA examiner's clarifying opinion to consider the Veteran's lay statements and the December 2014 medical opinion. 

The Board requested an opinion on whether aggravation of the acne during service led to permanent scarring.  The examiner was asked to give an opinion under the standard of clear and convincing evidence, as opposed to the preponderance of the evidence standard.  It noted again that acne was noted on the entrance examination, emphasizing that where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  For Veterans who served during a period of war or after December 31, 1946, as here, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).

An October 2016 VA DBQ reflects the following opinion by examiner who also authored the 2014 opinion:

a) Is there clear and unmistakable evidence that the preexisting acne did not undergo an increase in the underlying pathology during service?  
The vet had some treatment for flares of his preexisting acne while he was on active duty.

(b) Was such increase clearly and unmistakably due to the natural progress of the acne condition?
The natural course of acne is to have flares and resolution with treatment.

(c) Please consider the Veteran's statements that going into the fields, field packs, exposure to heat, sweating, and at times lack of bathing worsened his acne.  
He also stated the chemicals used in laundry also worsened the acne, any benefit from the medications provided for him was short term and his acne continued to worsen. The vet was treated for flares of the acne, likely due to the vet's stated exposures.

(d) Please consider the contention that the Veteran suffers permanent scars from his acne which was aggravated during service. 
I reviewed all records and again I concur with my opinion offered on 6/4/2014 as follows: Vet was noted to have severe acne on admission to military service with scarring noted on back, shoulders and chest with some active disease noted. Vet had treatment for acne flares while on active duty while out in the field in heat or when sweating. His discharge exam on 10 Aug 1976 reported acne scars on the vet's back with no active ds noted with the notation "healed acne vulgaris". Vet's 18 Jun 83 also noted healed mild acne. Therefore, the vet's acne was not aggravated beyond its natural progression while on active duty and, in fact his treatment over the years while on active duty with antibiotics and other meds appears to have healed the active acne that was noted when he was admitted to active duty.

This opinion is based on a review of the medical record, the conflicting evidence, and the examiner's expertise, is well-supported, and referenced the contrary theories set forth by the Veteran.  

The 2016 VA opinion is highly probative of whether the preexisting acne was aggravated beyond the natural progress of the disease in service.  While the Veteran is competent to assert what his perceptions of his condition were, such an assertion is of minimal probative weight in determining whether this condition was actually aggravated in service in view of the examiner's well-supported opinion to the contrary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).  Thus, the Board finds that the 2016 VA examiner's conclusions on this point are more probative than the Veteran's lay statements to the extent that they are contrary.  They are also more probative than the December 2014 non-VA examiner's opinion, because they provide a more thorough and well-supported rationale and considered the contrary opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  

To the extent that the 2016 VA opinion allows for the conclusion that the preservice acne underwent an increase in severity during service, it is also clear and unmistakable evidence rebutting the presumption of aggravation because it clearly establishes that any increase was not beyond the natural progress of the acne.  The Board specifically finds that to the extent there was an increase in disability during service, it was due to the natural progress of the disease.  The VA opinion constitutes medical facts and principles that compel the conclusion that any increase was not beyond natural progress.  

Therefore, in summary, the Board finds that the credible and probative evidence of record clearly and unmistakably shows that the Veteran's acne, also claimed as a skin disorder with scars, preexisted service and clearly and unmistakably was not aggravated therein.  For this reason, the Board finds that service connection for acne, also claimed as a skin disorder with scars, is denied.

Finally, neither the Veteran (nor his representative) raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that were not addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

Service connection for acne, also claimed as a skin disorder with scars, is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


